DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner ,et al (“Kerner”) (U.S. Pat. 4,792,059) in view of Cassassuce, et al. (“Cassassuce”) (U.S. Pat. 8,137,538).
	Regarding claim 1, Kerner discloses a water purifier comprising: a housing (1) accommodating components (Figs. 2 and 33) 3for generating cold water and/or hot water; and a water chute (Fig. 5: 7) which protrudes from the housing through which cold water or hot water flows.
	Kerner is silent in regards to the water chute protruding from a front surface of the house or wherein the water chute includes a water cock through which cold water or hot water flows; and a light emitting element which is mounted on the water cock to emit ultraviolet rays, wherein the water cock includes: a water inflow part which extends in a transverse direction and has a water inflow passage formed therein; and a water outflow part which extends in a direction intersecting the water inflow part at an end of the water inflow part and has a water outflow passage formed therein, wherein the light emitting element is disposed on the upper side of the 
	Cassassuce discloses a water chute (10) which is configured to protrude from a front surface of a housing (via 11, 12, 13, 14), wherein the water chute includes a water cock (15) through which water flows; and a light emitting element (18) which is mounted on the water cock to emit ultraviolet rays, wherein the water cock includes: a water inflow part (11) which extends in a transverse direction and has a water inflow passage (16) formed therein; and a water outflow part (20) which extends in a direction intersecting the water inflow part at an end of the water inflow part and has a water outflow passage (17) formed therein, wherein the light emitting element is disposed on the upper side (seen in Fig. 2) of the water outflow part, and wherein the water outflow passage includes a sloping part (proximate 19) having a shape in which a cross-sectional diameter thereof gradually decreases toward the lower end thereof.
	Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to replace Kerner’s water chute with Cassassuce’s UV water purification spigot to control the dispensing of the water and provide safe water for consumption since contaminants in a reservoir or water delivery device, of Kerner, are eliminated via the UV radiation prior to exiting the spigot at the point of use.  (col. 4, lines 52-55)
	Regarding claim 2, the combination discloses that the sloping part of Cassassuce extends to the lower end of the water outflow part (Cassassuce: seen in Fig. 2).
	Regarding claim 3, the combination discloses that a straight part (Cassassuce: Fig. 2: 19)
extends from a lower end of the sloping part to a lower end of the water outflow part, the straight part having a constant cross-sectional diameter.
Regarding claim 4, the combination discloses a cylindrical water collecting part (Cassassuce: Fig. 2: 17) which is formed inside the water cock corresponding to an area where the water inflow part and the water outflow part intersect, wherein the sloping part extends from the lower end of the water collecting part (Cassassuce: seen in Fig. 2).
	Regarding claim 5, the combination discloses a diameter of an upper end of the sloping part is formed to be smaller than a diameter of a bottom part of the water collecting part, such that a stepped part (Cassassuce: seen in Fig. 2, proximate 19 on right side of 20 )is formed on the bottom of the water collecting part.
	Regarding claim 6, the combination discloses that the lower end of the water outflow part is convexly rounded (Cassassuce: seen in Fig. 2: lower part of 17 above 19).
	Regarding claim 7, the combination discloses a bracket (21) which is coupled to the water cock, the bracket being configured to support the light emitting element, and a waterproof unit (Cassassuce: col. 6, lines 17-20: “Ultraviolet bulb 18 is held in housing 21 and epoxy is poured in gap 27 between ultraviolet lamp base 181 and housing 21 to prevent water from flowing upward when it reaches the disinfection chamber 17”) which is disposed between the water collecting part and the light emitting element, the waterproof unit being configured to prevent water collected in the water collecting part from splashing to the light emitting element, wherein a seating part for seating the waterproof unit is formed inside the water outflow part corresponding to the upper side of the water collecting part.
	Regarding claim 8, the combination discloses that the waterproof unit includes: a transparent plate (21) which is made of a transparent material, and a sealer (“epoxy”) which surrounds an edge of the transparent plate.
Claims 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner and Cassassuce as applied to claim 1 above, and further in view of Bard (U.S. Pat. 230,137)
	Regarding claim 9, the combination discloses a water outflow part but is silent in regards to a safety guide which is coupled to an outer circumferential surface of the water outflow part, wherein the safety guide is fixedly or detachably coupled to the water outflow part.
	Bard discloses a fluid dispenser (A) with a guide (G) coupled (via F and c) to an outer circumferential surface of an outflow part (C), wherein the guide is detachably coupled to the outflow part.  
	Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Bard’s guide and coupling method to the water outflow part to more precisely and safely direct the dispensed water.
	Regarding claim 10, the combination discloses that the safety guide, as taught by Bard, includes: a coupling section (proximate F, c) which is coupled to the outer circumferential surface23Docket No. HI-1529 of the water outflow part, and a shielding section (the overlap of guide G and C) which is defined below the coupling section and in which a shielding space is formed.
	Regarding claim 11, the combination discloses that the safety guide, as taught by Bard, further comprising: an extension part (G) which is formed within the shielded space, wherein an extension passage which is continuously connected to the sloping part is formed in the extension part.
	Regarding claim 12, the combination discloses that the extension part, as taught by Bard, includes: a sloping part (G slopes as seen in Figs. 1 and 2 in Bard) in which a diameter of 
	Regarding claim 14, the combination discloses that the extension part, as taught by Bard, is a part of the water outflow part of Kerner.
	Regarding claim 15, the combination discloses that the extension part, as taught by Bard, is a part of the safety guide.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerner and Cassassuce as applied to claim 1 above, and further in view of Kline, et al. (“Kline”) (U.S. Pub. 2015/0144653).
	Regarding claim 16, Kerner is silent in regards to a proximity sensor mounted on the front surface of the housing.  Kline discloses a beverage dispenser with a proximity sensor (2540) mounted on a front surface of a housing (2500) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Kline’s proximity sensor and associated control circuitry to determine a single dispensing operation has occurred and reset the dispenser, thereby readying the same for the next user.  (¶ [0300])
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 requires a plurality of first partition ribs formed in the water outflow passage, and a plurality of second partition ribs formed in the extension passage.  Cassassuce fails to disclose such ribs and it would not have been obvious to modify Cassassuce barring improper hindsight analysis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 5, 9, 10, 13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/469,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  See table, below.
Instant Claims
Claims of reference application
1
1
2
3
3

4

5
1
6

7

8

9
7
10
7
11

12

13
4, 5, 6
14

15

16
15


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See form PTO-892, attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754